          Case 1:20-cr-00078-AT Document 150 Filed 11/17/20 Page 1 of 1


                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                    DOC #: __________________
                                                             DATE FILED: 11/17/2020

             -against-
                                                                   20 Cr. 78-4 (AT)
SHALIK JENKINS,
                                                                       ORDER
                            Defendant.
ANALISA TORRES, District Judge:

     The Government is directed to respond to Defendant Jenkins’ motion at ECF No. 149 by
November 19, 2020.

      SO ORDERED.

Dated: November 17, 2020
       New York, New York
